DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 



Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by the limitation “wherein the first image and the second image each comprises an image of at least one temperature calibration element for dynamically calibrating the optical FPA unit, and at least one temperature calibration element comprises a mirror and a reference source”.  It appears that the light source is being imaged via a mirror and not the mirror and light source based on the support cited in the Remarks (i..e para. 0471-0472, 0475 and Fig. 9A).  The examiner is interpreting this limitation to mean capturing two images of a light source via a mirror.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US 20140139643) in view of Ernandes et al. (herein after will be referred to as Ernandes) (US 20070103742).

Regarding claim 1, Hogasten discloses
An infrared (IR) imaging system for imaging a scene, the IR imaging system comprising: [See Hogasten [Abstract] Provide images of infrared radiation.]
an optical focal plane array (FPA) unit; and [See Hogasten [0039] FPA of infrared sensors.]
a plurality of spatially and spectrally different optical channels, wherein each optical channel is configured to transfer a portion of an IR radiation incident from the scene towards the optical FPA unit, wherein the IR imaging system is configured to acquire a first image of the scene using a first optical channel and a second image of the scene using a second optical channel; and [See Hogasten [Fig. 2B] Plurality of optical channels.  Also, see 0110, multi-spectral imaging using radiation such as LWIR and MWIR.]
Hogasten does not explicitly disclose

However, Ernandes does disclose
[See Ernandes [0032-0034 and Fig. 1] Calibrating a FPA using an internal illumination source and a mirror such that the sensors of the FPA receive the internal illumination.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Hogasten to add the teachings of Ernandes, in order to perform calibration such that a clearer image is generated by a FPA detector  [See Ernandes [0006]].

Regarding claim 2, Hogasten (modified by Ernandes) disclose the system of claim 1.  Furthermore, Hogasten discloses
wherein at least one of the plurality of spatially and spectrally different optical channels is in a mid-wavelength infrared spectral range and at least one of the plurality of spatially and spectrally different optical channels is in a long-wavelength infrared spectral range. [See Hogasten [Fig. 2B] Plurality of optical channels.  Also, see 0110, multi-spectral imaging using radiation such as LWIR and MWIR.]

Regarding claim 3, Hogasten (modified by Ernandes) disclose the system of claim 2.  Furthermore, Hogasten discloses
wherein the at least one of the plurality of spatially and spectrally different optical channels in the mid-wavelength infrared spectral range comprises a filter having a pass-band in the mid-wavelength infrared spectral range.  [See Hogasten [0106] Applying bandpass wavelength filters.  Also, see 0110, MWIR.]

Regarding claim 5, Hogasten (modified by Ernandes) disclose the system of claim 1.  Furthermore, Hogasten discloses
further comprising processing electronics configured to extract information from the first image and the second image to detect presence of one or more chemical species in the scene.  [See Hogasten [0041] Gas detection system.  Also, see Fig. 1, Processing component (110) coupled to image capture component (130).]

Regarding claim 7, Hogasten (modified by Ernandes) disclose the system of claim 1.  Furthermore, Hogasten discloses
wherein a parallax is introduced in images captured by different optical channels depending upon a distance between an object and the IR imaging system.  [See Hogasten [0153] Parallax is used to provide depth imaging.]

Regarding claim 8, Hogasten (modified by Ernandes) disclose the system of claim 7.  Furthermore, Hogasten discloses
wherein the parallax increases on an increase of the distance between the object and the IR imaging system. [See Hogasten [0153] Parallax is used to provide depth imaging.  The limitations claimed in claim 8 are inherent.]

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 14.

Regarding claim 15, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 15.

Regarding claim 20, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 20.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US 20140139643) in view of Ernandes (US 20070103742) and in further view of Pohle (US 20050180026).

Regarding claim 3, Hogasten (modified by Ernandes) disclose the system of claim 2.  Furthermore, Hogasten does not explicitly disclose
wherein the at least one of the plurality of spatially and spectrally different optical channels in the mid-wavelength infrared spectral range comprises a cold stop filter.  
However, Pohle does disclose
wherein the at least one of the plurality of spatially and spectrally different optical channels in the mid-wavelength infrared spectral range comprises a cold stop filter.  [See Pohle [0055] MWIR channel using a cold stop.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Hogasten (modified by Ernandes) to add the teachings of Pohle, in order to incorporate obvious benefits of a cold stop for infrared pixel arrays such as maintaining a high SNR.

Regarding claim 19, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 19.

Claims 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US 20140139643) in view of Ernandes (US 20070103742) and in further view of Baliga et al. (herein after will be referred to as Baliga) (US 20080251724).

Regarding claim 6, Hogasten (modified by Ernandes) disclose the system of claim 5.  Furthermore, Hogasten does not explicitly disclose
wherein the one or more chemical species are detected by analyzing a difference image obtained by subtracting images captured by first channel and second channel.  
However, Baliga does disclose
wherein the one or more chemical species are detected by analyzing a difference image obtained by subtracting images captured by first channel and second channel.  [See Baliga [0021] Image processing algorithms to distinguish gas cloud via analysis of the spectral content include frame subtraction.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Hogasten (modified by Ernandes) to add the teachings of Baliga, in order to improve upon gas detection against false sources of radiation using multi-spectral analysis [See Baliga [0021]].

Regarding claim 17, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 17.

Regarding claim 18, see examiners rejection for claim 6 which is analogous and applicable for the rejection of claim 18.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US 20140139643) in view of Ernandes (US 20070103742) and in further view of Earhart (US 20120044476).

Regarding claim 9, Hogasten (modified by Ernandes) disclose the system of claim 7.  Furthermore, Hogasten does not explicitly disclose
wherein the parallax is determined by comparing images of two different FPA units.
However, Earhart does disclose
wherein the parallax is determined by comparing images of two different FPA units. [See Earhart [0099] Second FPA, where the second FPA is operable at different wavelengths/resolution than first FPA.  Also, see 0104, 3D image processing incorporating parallax.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Hogasten (modified by Ernandes) to add the teachings of Earhart, in order to duplicate the FPA disclosed in Hogasten and to process 3D information such as parallax from different FPA’s.

Regarding claim 10, Hogasten (modified by Ernandes) disclose the system of claim 1.  Furthermore, Hogasten does not explicitly disclose
wherein the IR imaging system includes more than one FPA unit.
However, Earhart does disclose
wherein the IR imaging system includes more than one FPA unit. [See Earhart [0099] Second FPA, where the second FPA is operable at different wavelengths/resolution than first FPA.  Also, see 0003, infrared sensors.]
Applying the same motivation as applied in claim 9.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US 20140139643) in view of Ernandes (US 20070103742) and in further view of Pillans (US 20160238454).

Regarding claim 11, Hogasten (modified by Ernandes) disclose the system of claim 1.  Furthermore, Hogasten does not explicitly disclose
further comprising at least one spectral shutter for calibration.  
However, Pillans does disclose
further comprising at least one spectral shutter for calibration.  [See Pillans [Abstract and 0001] Thermal imaging calibration using a movable shutter.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Hogasten (modified by Ernandes) to add the teachings of Pillans, in order to further improve upon calibration in an infrared imaging system [See Pillans [0004]].

Regarding claim 16, see examiners rejection for claim 11 which is analogous and applicable for the rejection of claim 16.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US 20140139643) in view of Ernandes (US 20070103742) and in further view of Burrer (US Patent No. 3,978,281).

Regarding claim 11, Hogasten (modified by Ernandes) disclose the system of claim 11.  Furthermore, Hogasten does not explicitly disclose
further comprising two different shutters for two different temperatures.  
However, Burrer does disclose
further comprising two different shutters for two different temperatures.  [See Burrer [Col. 10 lines 10-13] Second shutter of different temperature.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Hogasten (modified by Ernandes) to add the teachings of Burrer, in order to properly control the responsivity of the infrared imaging system [See Burrer [Col. 10 lines 10-13]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (US 20210409619) – does not qualify as prior art due to its filing date but discloses pertinent information relevant to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486